Cordy, J.
(concurring in the judgment, with whom Marshall, C.J., and Botsford, J., join). In this case, we consider whether a private carrier for hire that permitted a passenger to consume alcoholic beverages — here alcoholic beverages that the carrier did not purchase or supply — while traveling in one of its vehicles may be liable for a death and serious personal injuries caused shortly thereafter by that passenger’s negligent operation of a motor vehicle while under the influence of alcohol. Consistent with tort principles previously recognized by this court, I conclude that a private carrier owes a duty to a third person who is injured by the negligence of one of its passengers whom *657it permitted to drink alcohol while in the vehicle, when the private carrier knew or reasonably should have known that the passenger was intoxicated. Consequently, I concur with the court’s judgment that in the particular circumstances of this case, summary judgment for the defendants should be set aside.
In my view, a private carrier’s duty follows from its ability to control the use of alcohol in its vehicle, a use lawful only to an enterprise, like Ultimate, that contracts for the transportation of persons.1 The imposition of liability in these circumstances is consistent with our precedents recognizing a duty to the general public where persons are in a position to control effectively the alcohol consumption of third parties. It also takes into account changing social conditions and contemporary public policy.
As a general proposition, “there is no duty to protect others from the criminal or wrongful activities of third persons.” Jupin v. Kask, 447 Mass. 141, 148 (2006) (Jupin), quoting Mullins v. Pine Manor College, 389 Mass. 47, 50 (1983). There are, however, limited exceptions to that rule. One area of exemption that the court has frequently recognized concerns drunk driving. Thus, the court has held in a number of instances that parties who violate alcohol-related, statutory responsibilities have a duty to protect the general public. See Michnik-Zilberman v. Gordon’s Liquor, Inc., 390 Mass. 6, 10-13 (1983) (Michnik-*658Zilberman) (liquor store that sold beer to minor in violation of statute liable for wrongful death of cyclist hit by intoxicated minor who was driving automobile); Adamian v. Three Sons, Inc., 353 Mass. 498, 500 (1968) (proprietor of restaurant and bar who served intoxicated patron in violation of statute could be found liable for injuries suffered by plaintiffs in motor vehicle accident caused by that patron who drove after leaving defendant’s premises). Cf. McGuiggan v. New England Tel. & Tel Co., 398 Mass. 152, 162 (1986) (recognizing social host’s liability to one injured by guest’s negligent driving, where host knew or should have known guest was intoxicated but nonetheless gave him alcohol).
In such cases, we have focused on the Legislature’s intent to protect the public from harm. In Adamian v. Three Sons, Inc., supra at 499-500, we emphasized that the Legislature had enacted a specific statute, G. L. c. 138, § 69, forbidding tavern keepers from serving alcohol to intoxicated patrons. We reasoned that the statute “was undoubtedly enacted with a purpose to safeguard, not only the intoxicated person himself, but members of the general public as well.” Id. at 500.
Similarly, in Michnik-Zilberman, supra at 10, we noted that the Legislature had specifically proscribed the sale of alcohol to minors by G. L. c. 138, §§ 34, 69. Analyzing those statutes, we wrote that their “broadly expressed restrictions were not narrowly intended to benefit the minors and intoxicated persons alone but were wisely intended for the protection of members of the general public as well.” Id. at 10-11, quoting Rappoport v. Nichols, 31 N.J. 188, 202 (1959). We concluded that the statutes in that case fixed “a standard for all members of the community, from which it [was] negligence to deviate.” Michnik-Zilberman, supra at 11, quoting W. Prosser, Torts § 36, at 190 (4th ed. 1971). Michnik-Zilberman, like the Adamian case, “rests in part on the principle that a private party may be liable to members of the general public for reasonably foreseeable harm proximately caused by the violation of a statutorily defined standard of conduct” (emphasis in original). Irwin v. Ware, 392 Mass. 745, 758 (1984).
In weighing public policy considerations and general principles of tort law, we have reached a related conclusion with respect to the responsibility of a “social host” to protect the general *659public from alcohol-related injuries caused by their guests. While, as McGuiggan v. New England Tel. & Tel Co., supra, reflects, social hosts may be found liable in certain circumstances, “in numerous social host cases, we have held that a social host is not liable to a person injured as a result of a guest’s excessive consumption of alcohol that was not owned or furnished by the host.” Burroughs v. Commonwealth, 423 Mass. 874, 878 (1996), and cases cited. We have reasoned that “as a practical matter, a social host ordinarily lacks the ability effectively to control his or her guests’ consumption of alcohol not owned or furnished by the host.” Id. The reluctance to impose a duty on a host who does not serve or furnish alcohol has extended to circumstances similar to the ones before us in this case.
Thus, for example, in Cremins v. Clancy, 415 Mass. 289 (1993), the court held that the driver of an automobile who permitted an intoxicated passenger to consume (his own) beer both at the driver’s home and subsequently in the driver’s vehicle, knowing that the passenger would thereafter operate his own vehicle, did not owe a common-law duty of care to other travelers on the highway. Id. at 292-294. The decision was grounded in the court’s established jurisprudence that the “dominant consideration in a case of this type” is the “factor of control.” Id. at 293, quoting Ulwick v. DeChristopher, 411 Mass. 401, 406 (1991). While the defendant (driver) in that case had provided “a setting and an atmosphere” (both at his home and in his vehicle) where the passenger could drink, the passenger was the one who “brought the beer to the defendant’s home.” Id. at 294. Even though there was evidence that the operator considered the alcohol to “belong” to all of the people in the vehicle, the court concluded that “we do not think the [operator] had the obligation, or the means, effectively to control the supply of beer and, therefore, stop [the passenger] from drinking [it]. . . . In the absence of a right to exercise effective control, the [operator] was not subject to a duty to act to protect the plaintiffs,” id. at 294, who were injured when the passenger subsequently drove his own vehicle home.
The principles reiterated in the Cremins case provide a reasoned basis to recognize that a private carrier has a duty to the general public in certain circumstances. This is because of the *660contractual relationship between Ultimate and its passengers. It is the contracting for private transportation services that provides Ultimate with both the exemption from the open container law, a law intended to protect the public from intoxicated drivers, and an ability effectively to control the consumption of alcohol in its vehicles. To the extent that Ultimate (and by extension its driver, Broderick), permitted a passenger to consume alcohol in its vehicle when it knew or should have known that the passenger was intoxicated, it assumed a duty of care to members of the public who might become the victims of that passenger’s intoxication.2 Although the plaintiffs must show that Ultimate knew or should have known of the passenger’s intoxication and thereafter permitted him to consume alcohol, they would not be required to show that Ultimate knew or should have known that the intoxicated passenger would drive a car. See McGuiggan v. New England Tel. & Tel. Co., supra.3
This result is consistent with society’s strong public policy against drinking and driving, a policy that also includes the encouragement of persons to use alternative means of transportation when they plan to consume alcohol. The court must be careful not to create liabilities that are so expansive as to discourage the use or reduce the practical availability of such alternatives.
This result is also consistent with the duty we imposed on a homeowner in Jupin, supra. In that case, we held that “a homeowner who permits a guest to keep guns permanently on her premises and allows a third person with a criminal history and mental difficulties unsupervised access to the property, has a duty [to third parties] to ensure that the firearms are properly and safely stored.” Id. at 156. In concluding that the imposition of this duty was appropriate, we recognized the statutory framework intended to protect the public from guns getting into the hands of *661irresponsible persons, and the enactment of a specific statute making it unlawful for the owner of a firearm to store it in any place other than in a locked container (or with a tamper-resistant safety device). Id. at 153-154. While the homeowner in Jupin was not the owner of the gun (and therefore not specifically covered by the statute), we emphasized her affirmative agreement to permit the firearms to be stored in her house, her ability effectively to control what was stored on her property, and the creation of the very danger anticipated by the statute (access by an irresponsible person). Id. at 152-154.
Although described in somewhat different terms, I do not read the court’s opinion to have created a duty broader than what I conclude may be imposed in the circumstances presented here — Ultimate’s willingness to allow its passenger to consume alcohol in its vehicle when (a jury could find) its driver knew or should have known that the passenger was inebriated. I concur in its holding that summary judgment for the defendants must be vacated.
I also concur in the court’s holding with respect to the applicability of the commercial automobile and business owners’ insurance policies.

 See Massachusetts open container law, G. L. c. 90, § 241, as amended by St. 2000, c. 294, § 1, which provides in relevant part:
“(£>) Whoever, upon any way or in any place to which the public has a right of access, or upon any way or in any place to which members of the public have access as invitees or licensees, possesses an open container of alcoholic beverage in the passenger area of any motor vehicle shall be punished by a fine of not less than $100 nor more than $500.
“(c) This section shall not apply to (1) the passengers of a motor vehicle designed, maintained and used for the transportation of persons for compensation, or (2) the living quarters of a house coach or house trailer.”
The open container law was first enacted in 1982. St. 1982, c. 373, § 10. Originally, the section prohibited anyone from operating a motor vehicle while drinking from an open container of any alcoholic beverage. The 2000 amendment rewrote the law to prohibit in § 241 (b) the possession of an alcoholic beverage in a motor vehicle, and added the exception in § 241 (c), for passengers of a motor vehicle that is used to transport passengers for compensation.


 This duty does not extend to overseeing, supervising, or controlling the drinking conduct of passengers at other establishments; the duty rather comes into play only when a contract carrier such as Ultimate allows intoxicated passengers to drink in the contracted-for vehicle.


 Ultimate has the ability, through the terms of its contract with those being driven in its vehicle, to refuse to allow an intoxicated passenger to drink or to continue to drink in the vehicle. Because this is so, and in contrast with the social host liability cases, it should be unnecessary for the plaintiffs to show that Ultimate controlled the alcohol either by furnishing or serving it.